Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 1 of 13 PageID #: 862




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                        AT OWENSBORO

  CYNTHIA GAY BORUM, as          )
  Administratrix of the Estate   )
  of Nicole Alyce Borum          )
                                 )
       PLAINTIFF                 )
                                 )
  v.                             )    CASE NO.: 4:17-cv–00017-JHM-HBB
                                 )
  JUNG WOOK KANG SMITH, MD.,     )
  DEACONESS CLINIC, INC.,        )
  DEACONESS HOSPITAL, INC.       )
  DEACONESS HEALTH SYSTEM, INC.  )
                                 )
       DEFENDANTS                )
  __________________________________________________________________

                DEFENDANTS’ DAUBERT MOTION TO STRIKE
              FAMILY MEDICINE STANDARD OF CARE OPINIONS
                       OF DR. ROBERT GOLDSTEIN
  __________________________________________________________________

          The Defendants, by counsel, pursuant to FRE 702 and Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its progeny, move this Court to the strike the

  disclosed expert opinions of psychiatrist Dr. Robert Goldstein related to alleged deviations from

  the standard of care by family medicine physician Dr. Jung Smith. Dr. Goldstein, a psychiatrist,

  neither meets the qualification standards to render these specific opinions, nor are his opinions

  scientifically reliable.

  I.      BRIEF STATEMENT OF FACTS

          This is a medical malpractice case arising out of the suicide of 23-year-old Nicole Borum,

  committed three weeks after she moved to Bowling Green, Kentucky, 100 miles away from the

  Defendant medical providers who had cared for her over an eight-week period during the summer

  of 2015 when she resided in Henderson, Kentucky.

          While in the care of Dr. Jung Smith, a family medicine physician employed by Deaconess

  Clinic, Inc. who saw her three times, Nicole was prescribed an anti-depressant, Lexapro, to treat
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 2 of 13 PageID #: 863




  depression and anxiety that arose following her break-up with her fiancé, a break-up which had

  precipitated a suicide attempt in June 2015 before Nicole moved home to Henderson for the

  summer. Nicole also saw a Deaconess Hospital, Inc. licensed clinical social worker for a

  counseling session but elected to cancel her second counseling appointment and never returned.

  During the summer, Nicole completed an 8-week internship at a financial planning company,

  visited frequently with friends, took multiple trips, got a new tattoo, purchased a motorcycle, and

  attended a three-day music festival.

         On her final visit to Dr. Smith on August 17, 2015, Nicole reported that the antidepressant

  medication was helping and that she was feeling better, but that she continued to have some

  anxiety. As Nicole was experiencing a therapeutic effect from the medication with no reported

  side effects, Dr. Smith increased her dose and instructed her to establish care with a new physician

  following her planned move to Bowling Green for her final semester of college.

         However, upon returning to Bowling Green in late August 2015, she did not seek follow-

  up care as instructed. Nicole started a new waitressing job but did not attend any of her classes.

  She used cocaine and other illicit drugs regularly, and she purchased a gun at Gander Mountain,

  which she used to commit suicide two weeks later, just hours after having dinner with her mother,

  and with cocaine and marijuana in her blood stream.

         Nicole’s Estate brought this lawsuit against Dr. Smith; Deaconess Clinic, Inc.; Deaconess

  Hospital, Inc.; and Deaconess Healthcare, Inc.; alleging that these healthcare providers failed to

  meet the standard of care in their care and treatment of Nicole during the summer of 2015,

  causing her suicide.

  II.    CHALLENGED OPINIONS OF DR. ROBERT GOLDSTEIN

         The Defendants challenge the opinions of Plaintiff’s expert, psychiatrist Dr. Robert

  Goldstein regarding the care provided by family medicine physician Dr. Jung Smith.

         In his written FRCP 26((b)(2) report, Dr. Goldstein levies the following criticisms of Dr.

  Smith’s care and treatment of Nicole Borum:



                                                   2
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 3 of 13 PageID #: 864




         1. failure to take note of important clinical information from review of the
            Bowling Green inpatient records;

         2. failure to obtain an adequate psychiatric history and perform an adequate
            mental status examination, resulting in failure to make an accurate diagnosis;

         3. failure to conduct a formal systematic suicide risk assessment[,] resulting in an
            erroneous assessment that the suicide risk was low;

         4. failure to formulate and implement a treatment plan that provided for close
            monitoring and combined treatment (therapy and medication treatment) over
            the next few months;

         5. failure to inform the patient of the critical importance of continuing combined
            treatment and close monitoring even if she moved away;

         6. failure to communicate and exchange information with the
            therapist/counselor and coordinate combined treatment, or even learn that the
            patient wasn't attending counseling [];

         7. increasing the dose of Lexapro at the patient's behest…;

         8.   failure to closely monitor the patient (every 1-2 weeks) who had just been
              discharged from psychiatric inpatient care after a suicide attempt;

         9. failure to closely monitor the patient at times of increased suicide risk with
            SSRI antidepressant treatment: during the initial few months, at times of dose
            changes, or at discontinuation;

         10. failure to recognize the increased suicide risk associated with a history of
             repeated self-harm, especially in young women;

         11. instructing her how to wean herself off Lexapro, failing to recognize the risks
             associated with having a patient wean herself off an SSRI antidepressant
             without close medical consultation or supervision;

         12. failure to give the patient specific instructions to go to the E.R. or call Dr. Smith
             if she felt suicidal or impulsive;

         13. failure to undertake measures for an appropriate transfer of care, with no gap
             in treatment, in the event the patient moved away, in order to ensure
             continuing close monitoring, evaluation, and combined treatment (including
             referral to specific providers);

         14. failure to ensure that the patient did not have access to firearms; and

         15. exposing the patient to unacceptable risks by prescribing a six month supply of
             antidepressant medication (during a period the patient was not being closely
             monitored and evaluated).

  (Goldstein Report, Exhibit A.)



                                                    3
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 4 of 13 PageID #: 865




         However, of these opinions, Dr. Goldstein testified that only ___________ were
  causally related to Ms. Borum’s suicide. (Cite)

  III.   PERTINENT TESTIMONY OF DR. ROBERT GOLDSTEIN

         Plaintiff’s expert Dr. Robert Goldstein is a Manhattan psychiatrist. Dr. Goldstein issued

  an Expert Report pursuant to Federal Rule of Civil Procedure 26(b)(2) on May 6, 2019. Dr.

  Goldstein was deposed on July 8, 2019 in Manhattan about opinions contained within that report.

         a. Dr. Goldstein’s background and work experience

         Dr. Goldstein earned his medical degree at the University of Chicago in 1965. (Goldstein

  depo., Exhibit B, at p. 12.) He completed an internal medicine internship in 1966, followed by a

  two-year psychiatric residency at Kingsborough in Brooklyn. He then completed his third year of

  residency with a contemporaneous child and adolescent psychiatry fellowship at NYU Bellevue,

  followed by a two-year fellowship in psychoanalytic psychotherapy. (p. 13-14.)

         From 1970 to 1974, Dr. Goldstein served as the medical director of the forensic psychiatric

  clinic of the New York state trial court and as Clinical Assistant Professor at NYU, an unpaid

  academic appointment in which he directed a multi-disciplinary clinic of psychiatrists,

  psychologists, social workers, and paralegals to perform competency evaluations of individuals

  appearing before the court as well as pre-sentencing evaluations. He did not provide any patient

  care in that position. (p. 27-28.)

         In 1974, Dr. Goldstein was hired as the deputy director of the forensic psychiatric inpatient

  service at Bellevue Hospital where criminal defendants were sent for evaluation and treatment.

  (p. 29-30.) In 1975, Dr. Goldstein left Bellevue to become the director of outpatient psychiatry at

  the New York VA Medical Center, where he oversaw treatment and evaluation of veterans

  suffering from various psychiatric conditions, supervised a multi-disciplinary clinic, provided

  some direct patient care (only 20% of his professional time), and participated in research and

  teaching. (p. 32-33.)




                                                   4
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 5 of 13 PageID #: 866




          Dr. Goldstein left the VA in 1981 to attend law school, earning his law degree in 1984 from

  New York College of Law. (p. 37.) Following law school, he worked part-time for a plaintiff’s firm

  that represented individuals who filed malpractice and products liability actions for about a year

  while maintaining a private psychiatric practice. (p. 38.) It was a “fantasy” of his to become a

  plaintiff’s attorney. (p. 18.)

          In 1984, Dr. Goldstein joined the Columbia University College of Physicians and Surgeons

  as a Clinical Professor of forensic psychiatry. (p. 39-40.) He taught a program for psychiatric

  residents to introduce them to legal issues in psychiatry such as informed consent, confidentiality,

  risk management with suicidal or violent patients, and “the standard of care/malpractice.” He

  taught this course two or three times per year from 1984 until 2004 or 2005. (p. 40-41.)

          Dr. Goldstein has maintained a private practice of psychiatry, at least in a part-time

  capacity, since the early 1970s, even while working in other full-time positions and while attending

  law school. (p. 35.) If one of Dr. Goldstein’s patients needs psychotherapy in addition to

  medication management, Dr. Goldstein himself provides the psychotherapy instead of referring

  the patient to a counselor. He recognizes that “split treatment” occurs frequently in psychiatric

  practice, but he prefers to provide both aspects of care to his patients. (p. 73.)

          Dr. Goldstein has had one patient who suicided while under his care. (p. 64.) He was

  treating a female patient for psychotic depression with outpatient psychotherapy and medication

  management. The patient had a history of suicidal ideation but no history of suicide attempt. Dr.

  Goldstein was monitoring her closely. (p. 65.) Despite providing her with appropriate care, Dr.

  Goldstein’s patient committed suicide, which he testified was “obviously not” preventable. (p. 66.)

          Dr. Goldstein has never referred a patient to their primary care physician for management

  of psychotropic medication. (p. 78.) Even if he had a patient who had been stable on an

  antidepressant for a lengthy period of time who was doing well, he would continue to see that

  patient for medication management rather than refer them to a primary care physician. (p. 78-

  79.)



                                                    5
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 6 of 13 PageID #: 867




          Dr. Goldstein is not familiar with the training and education that family medicine

  physicians receive regarding how to conduct mental health assessments, how to recognize mental

  health conditions that should be referred to psychiatrists, and how to triage mental health

  illnesses and provide first-line treatments to treat modifiable risk factors in patients. (p. 110-112.)

  He only ever talks to his patients’ family medicine physicians about those patients’ medical issues;

  he never discusses a patient’s mental health with family medicine physicians. (p. 71.)

          b. Dr. Goldstein’s family practice standard of care opinions

          In Dr. Goldstein’s opinion, if a family medicine physician chooses to manage the treatment

  of a patient with a psychiatric condition, then the standard of care applicable to the family

  medicine physician is identical to that of a psychiatrist. (p. 106.) Dr. Goldstein conceded that

  family medicine physicians provide up to 75% of mental health care in the United States. (p. 107.)

  Nevertheless, he testified, “the standard of care for treating and assessing the psychiatric patient

  … should be the same as any mental health practitioner,” be they a social worker, psychiatrist, or

  family physician. (p. 121-22.)

          In this case, despite testifying that a family practice physician has the same standard of

  care of a psychiatrist when treating a patient with a psychiatric condition, Dr. Goldstein felt that

  the standard of care required Dr. Smith to refer Nicole Borum to a psychiatrist for treatment.1 (p.

  117.) Dr. Goldstein believes that an appointment with an outpatient psychiatrist could have been

  obtained “expeditiously,” although he has seen no evidence regarding the availability of

  psychiatrists in the Evansville area. (p. 117-18.)

          Dr. Goldstein criticized Dr. Smith’s failure to elicit information about Nicole’s family

  history and history of self-harm and Dr. Smith’s diagnosis of major depressive disorder without

  documentation of its defining characteristics (p. 243), though he conceded that Nicole’s treatment




  1Dr. Goldstein apparently believes the standard of care would have required a psychiatrist to refer to a
  psychiatrist, since the standards of care are the same for all practitioners treating a patient’s mental health.


                                                         6
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 7 of 13 PageID #: 868




  plan would have remained the same: combination therapy of medication and psychotherapy. (p.

  232.)

          Dr. Goldstein is critical of Dr. Smith’s follow-up intervals; he believes Nicole should have

  been seen every 1-2 weeks both for medication management and psychotherapy (p. 242), but he

  agreed that there was no causal link between this criticism and Nicole’s suicide until after her final

  visit with Dr. Smith. Dr. Goldstein also claimed that it was “grossly negligent” for Dr. Smith to

  give Nicole a prescription for six-months of Lexapro at her last visit (p. 260), but he conceded that

  this prescription did not cause Nicole any harm, as she did not overdose on Lexapro. (p. 261-2.)

          Dr. Goldstein’s primary standard of care criticism of Dr. Smith is her discharge of Nicole

  from treatment without close monitoring and serial evaluations in light of her “very high risk for

  suicide.” (p. 170.) In his opinion, Nicole was at a high risk of suicide due to multiple risk factors

  including her age, gender, history of suicide attempt, family history of depression, history of self-

  harm, history of depression, and recent loss of relationship, compounded by the institution of

  Lexapro and doubling of the dose just prior to her discharge. (p. 170.) Given these considerations,

  Dr. Smith should have ensured that Nicole had appointments for follow-up in Bowling Green

  prior to discharging her from care. (p. 174.)

          Dr. Goldstein is not critical of Dr. Smith’s prescription of Lexapro to Nicole (p. 249-250);

  however, he believes that the dosage should not have been increased. He claims that there is no

  demonstrated increase in effectiveness of Lexapro at 20mg versus 10 mg, and the increased

  dosage only exposed Nicole to an enhanced suicide risk with no added benefit. (p. 250.)

          Dr. Smith last evaluated Nicole on August 17, 2015. Nicole had just completed a five-week

  initiation of Lexapro and reported that she liked the medication and it was working well. (p. 178.)

  Nicole reported that she still had some anxiety at times. She had recently been on vacation with a

  friend and had just completed an eight-week financial planning internship. She was about to

  return to college to complete her last semester and was looking forward to her job prospects in




                                                    7
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 8 of 13 PageID #: 869




  the future. (p. 177-78.) By all accounts, on August 17, 2015, Nicole was doing well, but in Dr.

  Goldstein’s opinion, not enough time had passed to call her “stable.” (p. 177.)

         Dr. Goldstein was not familiar with the distance between Bowling Green and Henderson;

  he thought it was “less than a half hour” drive. (p. 171.) (The two towns are 100 miles apart.) He

  saw no reason why Nicole could not continue to follow up with Dr. Smith, but in the alternative,

  Dr. Smith had an obligation to warn Nicole about the need to continue treatment, to make a

  referral, and to ensure that the referral was followed up on. (p. 171-72.) Dr. Goldstein conceded

  that Nicole has a right to select her own physicians and make her own medical choices, but he

  maintained that Dr. Smith had a duty to make sure that a transfer of care occurred without a gap

  in treatment. (p. 174.) In Dr. Goldstein’s opinion, Dr. Smith “abandoned Nicole.” (p. 175.)


  IV.    ARGUMENT

         District courts have a “gatekeeping role” in screening the reliability of expert testimony.

  Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). The party proffering such

  testimony must show, by a preponderance of the evidence, that it is relevant and reliable. Id. at

  592, n. 10. FRE 702 guides the court in its gatekeeping function. It provides that an expert witness,

  qualified by knowledge, skill, experience, training, or education, may testify to scientific,

  technical, or other specialized knowledge that assists a trier of fact to determine a fact in issue, if:

         (1)     The testimony is based upon sufficient facts or data;
         (2)     The testimony is the product of reliable principles and methods; and
         (3)     The witness has applied the principles and methods reliably to the facts of the case.

  Id. Where the subject of an expert’s testimony is “scientific knowledge,” “scientific” implies a

  grounding in the procedures of science, and “knowledge” connotes more than subjective belief or

  unsupported speculation. Daubert, 509 U.S. at 590.

         A.      Dr. Robert Goldstein does not meet FRE 702’s qualification standards
                 to provide the challenged opinions.

         Dr. Robert Goldstein is unqualified to render family practice standard of care opinions

  related to Dr. Smith’s care and treatment of Nicole Borum.



                                                     8
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 9 of 13 PageID #: 870




                 1.      The Qualifications Inquiry

         An expert must be qualified through knowledge, skill, experience, training, or education.

  An expert’s qualifications must provide a foundation for the witness not as an expert in the

  abstract, but the inquiry is whether the expert is qualified to answer a specific question and applies

  separately to each opinion given by the expert. Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th

  Cir. 1994); Elswick v. Nichols, 144 F. Supp.2d 758,766 (E.D. Ky. 2001). A court should exclude

  proffered testimony if the subject lies outside the witness’s area of expertise. Ashburn v. General

  Nutrition Centers, Inc., 2007 WL 4225493 at *1 (N.D. Ohio Nov. 27, 2007) (quoting 4

  WEINSTEIN’S FED. EVID. §702.06[1] at 702-52 (2000)).

         The qualifications inquiry involves comparing the expert’s professional background with

  his proffered area(s) of testimony to determine if the expert has the appropriate professional

  experience to provide the opinions stated in the expert’s report. See Burgett v. Troy-Bilt LLC,

  2013 WL 3566355, at *2-3 (E.D.Ky. 2013). The Sixth Circuit Court of Appeals has held that

  physician experts who “stray from [their] professional experience” are “less reliable, and more

  likely to be excluded under Rule 702.” Madej v. Maiden, 951 F.3d 364 (6th Cir. 2020), see also

  Gass v. Marriott Hotel Servs., Inc., 558 F.3d 419, 426 (6th Cir. 2009).

                 2.      Dr. Goldstein’s Specific Qualifications

         Dr. Goldstein has no knowledge, skill, experience, training, or education whatsoever in

  family medicine or specifically in family medicine practitioners’ care and treatment of patients

  with mental health issues including depression and recent history of suicide attempt. He is

  admittedly unfamiliar with the training and education that family medicine physicians receive

  regarding how to conduct mental health assessments, how to recognize mental health conditions

  that should be referred to psychiatrists, and how to triage mental health illnesses and provide

  first-line treatments to treat modifiable risk factors in patients.

         Dr. Goldstein has never worked closely with family practice providers and refuses to refer

  his patients to them, even when his patients are stable, and he has never taught them or



                                                    9
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 10 of 13 PageID #: 871




  supervised them in the course of his academic positions. No individual without a basic

  understanding of a family medicine physician’s education, training, or day-to-day practice – in

  other words, what the family medicine physician is expected to be able to do – is qualified to opine

  on the family medicine physician’s standard of care. In criticizing Dr. Smith, he is “stray[ing]

  from his professional experience.”

         The fact that their patient base might overlap or that some treatment might be the same

  does not make Dr. Goldstein qualified to opine on Dr. Smith’s standard of care; a dentist and an

  emergency medicine physician might both prescribe antibiotics for an oral infection, but it would

  be absurd to suggest that their standards of care are the same. The Eighth Circuit has addressed

  a situation even closer to the case at bar; it affirmed a district court finding that a psychologist

  was not qualified to offer standard of care criticisms against a family practice physician or against

  a psychiatrist. Porter v. Welsh, 71 F. App'x 612, 613 (8th Cir. 2003). In short, Dr. Goldstein is not

  “qualified by knowledge, skill, experience, training, or education” to offer standard of care

  criticisms of Dr. Smith. Allowing him to do so would not assist the trier of fact in any way.

         B. Dr. Robert Goldstein does not meet FRE 702’s reliability standards to
               provide the challenged opinions.

         In addition to Dr. Goldstein’s lack of qualifications to render the challenged opinions, Dr.

  Goldstein’s opinions are not reliable under a Daubert analysis, as his opinions are nothing more

  than unsupported speculations.

                 1. The Reliability Inquiry

         Federal Rules 702 and 703 grant expert witnesses testimonial latitude unavailable to other

  witnesses, on the assumption that the expert’s opinion will have a reliable basis in the knowledge

  and experience of his discipline. Daubert, 509 U.S. at 592. To be reliable, testimony must be

  supported by appropriate validation (“good grounds”), based on what is known. Id. at 590. FRE

  702 only permits relevant testimony from a qualified witness if it is based upon (1) sufficient facts




                                                   10
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 11 of 13 PageID #: 872




  and data, (2) the product of reliable principles and methods, and (3) the witness applies the

  principles and methods reliably to the facts of the case.

         Not everything a knowledgeable person says is “knowledge” under Rule 702, no more than

  everything a scientist says is “scientific.” Tamraz v. Lincoln Elec. Co., 620 F.3d 665 (6th Cir. 2010).

  The court must determine whether the evidence is “genuinely scientific,” as distinct from

  “speculation offered by a genuine scientist.” Id. (quoting Rosen v. Ciba-Geigy Corp., 78 F.3d 316,

  318 (7th Cir. 1996)). Where a party brings forth a theory crafted by a witness lacking the expertise

  to craft it, it should be excluded. EEOC v. Kaplan Higher Education Corp., 748 F.3d 749, 754 (6th

  Cir. 2014).

         The first inquiry regarding the reliability of an expert’s opinion is whether the expert

  employs the same “rigor” as an expert in the relevant field. Kumho Tire, 526 U.S. at 152. Pertinent

  considerations include whether the expert has taken action to verify or substantiate the factual or

  scientific bases for his or her conclusions, and whether the expert has made any assumptions (and

  if so, whether they are reasonable). Coffey v. Dowley Manufacturing, Inc., 187 F.Supp.2d 958,

  973-74 (M.D. Tenn. 2002). The courtroom is not the place for scientific guesswork, even of the

  inspired sort. Tamraz, 620 F.3d at 671. No matter how good experts’ credentials may be, they may

  not be permitted to speculate. Id.

         Second, a reliable expert opinion is the product of scientifically valid principles and

  methods; an expert’s subjective belief or unsupported speculation will not satisfy Rule 702.

  Smelser v. Norfolk S. Ry. Co., 105 F.3d 299, 303 (6th Cir. 1997). If an expert uses and relies upon

  an analysis that is the product of “guesstimations” and speculation, once that house of cards is

  disproved as a foundation, the whole analysis collapses. Coffey, 187 F.Supp.2d at 976. Moreover,

  if an expert relies solely and primarily on experience, he or she must explain how that experience

  leads to the conclusion reached, and how that experience is reliably applied to the facts. Thomas

  v. City of Chattanooga, 398 F.3d 426, 432 (6th Cir. 2005). A district court abuses its discretion by

  admitting testimony when those generalizations are too speculative and attenuated to support the



                                                    11
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 12 of 13 PageID #: 873




  expert’s conclusion. Barnette v. Grizzly Processing, LLC, 2012 WL 293305 at *4 (E.D. Ky. Jan.

  31, 2012). Similarly, testimony based on personal opinion, rather than science, is inadmissible.

  Turpin v. Merrell Down Pharm., Inc., 959 F.2d 1349, 1360 (6th Cir. 1992).

           Finally, the court must consider whether the expert applied scientifically valid principles

  and methodology to the facts of the case. Coffey, 187 F.Supp.2d at 977. Where an expert simply

  forms a hypothesis based on his observations, but neither supports it through reference to existing

  scientific literature or conducts his own tests to prove its reliability, these methodological

  shortcomings favor exclusion. Downs v. Perstorp Components, Inc., 26 Fed. Appx. 472 (6th Cir.

  2002).

                  2.      The Unreliability of Dr. Goldstein’s Opinions

           Dr. Goldstein’s opinions regarding Dr. Smith’s standard of care is unreliable. Not only

  does Dr. Goldstein not have any education, training, or experience in this area, but he did not

  undertake any research or investigation to verify or substantiate the bases of his conclusions.

           Dr. Goldstein’s family medicine standard of care opinions are not based upon anything,

  let alone based upon sufficient facts or data as required by FRE 702. To support his opinion that

  the standard of care is the same for a psychiatrist as it is for a family practice physician, Dr.

  Goldstein produced no literature, performed no research, consulted no family medicine

  physicians, and has no personal experience training as or practicing alongside family medicine

  physicians to make such a claim.

           Furthermore, Dr. Goldstein’s opinion that the standard of care is the same for a

  psychiatrist and family medicine physician is irreconcilable with his opinion that Dr. Smith should

  have referred Nicole to a psychiatrist. If the standard of care – i.e., the scope of appropriate care

  and treatment – from these two specialties are the same, there would be no need for one to refer

  to the other.

           Dr. Goldstein cannot “close the analytical gap between the data and the opinion offered,”

  because his conclusions resort only to unsupported speculation His opinions are “based on



                                                   12
Case 4:17-cv-00017-JHM-HBB Document 128 Filed 10/30/20 Page 13 of 13 PageID #: 874




  personal opinion, rather than science” and are therefore inadmissible. Turpin v. Merrell Down

  Pharm., Inc., 959 F.2d 1349, 1360 (6th Cir. 1992).

  V.     CONCLUSION

         For the reasons stated above, the Defendants respectfully ask that Dr. Robert Goldstein’s

  family practice standard of care opinions be stricken from the trial of this matter.


                                                PHILLIPS PARKER ORBERSON & ARNETT, PLC

                                                /s/ Katherine T. Watts
                                                KATHERINE T. WATTS
                                                COLLEEN O. DAVIS
                                                716 West Main Street, Suite 300
                                                Louisville, Kentucky 40202
                                                (502) 583-9900
                                                kwatts@ppoalaw.com
                                                cdavis@ppoalaw.com
                                                cpotts@ppoalaw.com
                                                dchurchman@ppoalaw.com
                                                Counsel for Defendants


                                   CERTIFICATE OF SERVICE

          It is hereby certified that a true and accurate copy of the foregoing was forwarded via
  email, this 30th day of October, 2020, to:

  William D. Nefzger, Esq.
  BAHE COOK CANTLEY & NEFZGER, PLC
  1041 Goss Avenue
  Louisville, Kentucky 40217
  will@bccnlaw.com
  Co-Counsel for Plaintiff

  Samuel J. Bach, Esq.
  Bach & Armstrong LLC
  312 First Street
  P.O. Box 881
  Henderson, Kentucky 42419
  Sam@bacharmstrong.com
  Co-Counsel for Plaintiff



                                                /s/Katherine T. Watts
                                                Katherine T. Watts


                                                   13
